531 P.2d 1358 (1975)
Michael J. WHEELER, Appellant,
v.
The STATE of Nevada, Respondent.
No. 7531.
Supreme Court of Nevada.
February 26, 1975.
Morgan D. Harris, Public Defender and Theodore J. Manos, Deputy Public Defender, Las Vegas, for appellant.
Robert List, Atty. Gen., Carson City, Roy A. Woofter, Dist. Atty., and Dan M. Seaton, Deputy, Dist. Atty., Las Vegas, for respondent.

OPINION
PER CURIAM:
Michael J. Wheeler, the appellant, was found guilty by jury verdict of robbery. NRS 200.380. The sole issue on appeal is whether the evidence was sufficient to support the verdict.
"On appeal, the issue is not whether this court would have found appellant guilty, but whether the jury properly could." Anstedt v. State, 89 Nev. 163, 165, 509 P.2d 968, 969 (1973). "The jury is the sole and exclusive judge of the credibility of the witnesses and the weight to be given the evidence." King v. State, 87 Nev. 537, 538, 490 P.2d 1054 (1971).
Appellant's first contention is that the testimony of four eyewitnesses was so similar that there must have been a prearranged plan among them to so testify. The record supports no such allegation of collusion among the witnesses and the eyewitness testimony is otherwise compelling. Appellant next argues that his alibi evidence was sufficient to acquit him. The jury apparently chose not to accept such evidence as was its right.
There is substantial evidence in the record to support the jury's verdict of guilty. The judgment of conviction is affirmed.